Title: Abigail Adams to Mary Smith Cranch, 26 December 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia December 26 1797
        
        I received Your Letter by this days mail of 17th I am mortified at the loss of mr Whitman, tho from what you wrote me I apprehended it would be so. every one has a right to their own opinion, and my conscience suffers as much when I hear mr. & mr & mr deliver sentiments which I cannot assent to & preach doctrines Which I cannot believe, as my Neighbours because a Man does not wear Calvinism in his face, and substitute round Os for Ideas—but we must be doomed to a—a droomadery— I am out of patience—and yet I am brought down, for last week I was obliged to lose Blood, and, confine myself for a week in concequence of one of my old attacks. I had some Rhumatism with it, but am getting better, and should have ventured to ride out to day if the weather would have permitted.—
        I could not see company on fryday Evening, nor the gentlemen to day who attend the Levee. Mrs Cushing came last Evening and took tea with me. I promise myself some society with her. most of the rest is parade & ceremony. Next Monday is Newyears Day and we shall have a tedious time of it I thank you for the care of my Bacon & carpets. I had much rather they should be down on your floor than not. as to the Chair, I pray you take it. I had Letters from Mrs smith this week. she thought it best to part with mr & Mrs King as her family were small, so that she now has only one Man to look after the stock, and a Boy & Girl. in that manner she lives without a Human being to call upon her from one week to an other, buoyd up with an expectation of the col’s return which however I have very little faith in. the old Lady is going out to stay with her now, which will render her situation more tolerable. I know she relucts at the thought of comeing here. if I was in private Life she would feel differently.
        
        I was fully sensible that the Boys must be taken from all their connections to break them of habits which they had imbibed. there were a train of uncles and Aunts and servants to spoil them and very few examples such as I wisht to have them innured to, and I dread their Fathers return least he should take it into his Head to take them away.
        I rejoice to hear that mrs Norten and Family are well. I hope mrs Greenleaf will recover her Health. Slip the inclosed into her Hand when you see her, and say nothing about it.
        where is mr Wibird & is he this winter? multiplying and increasing as he was? 5 dollors are inclosed that you may apply them to the use of Pheby as her necessities may be. I have not heard from Washington Since I wrote you last.
        I have been the communicator of very Melancholy News to mr & mrs Black. I was much Shockd when John returnd from mr Halls House and brought me word that they were both dead, and when the Baby at my request, was sent to me to see, I felt for the poor little orphan an inexpressible tenderness. it is a fine Baby and the Image of its poor Broken Hearted Mother, who the Physicians agree, dyed with fatigue and dejection of spirits without any symptoms of the fever. I hope mr & Mrs Black will take the child as soon as it is weaned.
        The President has agreed that he will not open any more Letters to me, and will be satisfied with such parts as I am willing to communicate. accordingly he has not opend any since I scolded So hard about it. pray if you have got the song of Darby and Joan do send it me. I do not recollect but one line in it, and that is, [“]when Derbys pipes out Joan wont smoke a whiff more” and I know they were represented as a fond loving conjugal pair. Baches object was to bring such a Character into Ridicule. true French manners in Religion and politicks is what he aims to introduce but corrupt as our manners are, there is yet too much virtue to have such doctrines universally prevail
        Remember me to all our Friends whom I hope to see again in the spring / and be assured I am my dear / Sister your ever affectionate
        
          Abigail Adams
        
      